Citation Nr: 0807633	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to financial assistance for the purchase of 
an automobile or other conveyance and adaptive equipment or 
adaptive equipment only.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971 and from May 1971 to June 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

In May 2005, the Board remanded the case to the RO for 
additional development.  It has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The veteran has not permanently lost the use of one or 
both feet due to service-connected disability. 

2.  Ankylosis of one or both knees or one or both hips is not 
shown.

3.  Service-connected disability has not resulted in the loss 
of use of one lower extremity together with impairment of the 
functions of balance or propulsion so as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to automobile and adaptive 
equipment are not met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.350, 3.808, 4.63 (2007).

2.  The criteria for entitlement to specially adapted housing 
or special home adaptation grant are not met.  38 U.S.C.A. 
§§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.350, 3.809 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA has attempted to satisfy its duty to notify the claimant 
of the information and any medical or lay evidence that is 
necessary to substantiate the claims by way of notices sent 
to the claimant in May and December 2005.  These letters 
mention what evidence is required to substantiate the claims, 
the claimant's and VA's duty to obtain this evidence, and 
asks the claimant to submit relevant evidence in his 
possession.  

VA provided the additional notices recommended by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in November 
2007.  Any timing error has been cured by new notification 
followed by readjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (timing error may be 
cured by a new notification followed by readjudication of the 
claim).  

For an increased rating claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant to provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, --- Vet. 
App. ---, 2008 WL 239951 (U.S. Vet. App. Jan. 30, 2008).  If 
the diagnostic code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
VA's notice letters must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to the desired benefit.  Id, at*4.  
VA's notice letters are sufficient, according to standards 
set forth in Vazquez, supra, 

The claimant has not identified, nor does the record 
indicate, that any additional evidence is necessary for 
adjudication of the claims.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  All necessary development has been 
accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  


Automobile and Adaptive Equipment or Adaptive Equipment Only

Eligibility for financial assistance to purchase one 
automobile or other conveyance and necessary adaptive 
equipment is warranted where one of the following exists as 
the result of injury or disease incurred or aggravated during 
active service: (1) Loss or permanent loss of use of one or 
both feet; (2) Loss or permanent loss of use of one or both 
hands; (3) Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; for adaptive 
equipment eligibility only: ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808 (2007).

Entitlement to these benefits is based upon a finding that 
the disability which causes the loss of use is service-
connected.  "Loss of use" of an extremity, as defined at 
38 C.F.R. §§ 3.350(a)(2) and 4.63, is where "no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of the election 
below the elbow or knee, with use of a suitable prosthetic 
appliance."  The determination of loss of use will be made on 
the basis of the actual remaining function, whether the acts 
of grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2) and 4.63 (2007). 
Examples offered at 38 C.F.R. § 3.350(a)(2) for loss of use 
of a foot include extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

The veteran has not claimed entitlement to benefits based on 
a service-connected vision disability.  

The veteran underwent a VA orthopedic evaluation in February 
2006.  The examiner elicited details of the veteran's 
difficulties with his lower extremities, especially the 
knees, and the wrists.  The physician noted that the veteran 
needed leg braces, crutches, cane, and occasionally a wheel 
chair; however, the physician found that the veteran had not 
lost the use of his hands or his feet.  

The February 2006 medical opinion makes clear that the 
veteran has not permanently lost the use of his feet or 
hands.  No medical evidence controverts this medical opinion.  
Ankylosis of the hips or knees is not shown.  After 
considering all the evidence of record, the Board finds that 
the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The claim for financial assistance for the 
purchase of an automobile or other conveyance and adaptive 
equipment or adaptive equipment only is therefore denied.  


Specially Adapted Housing or Special Home Adaptation Grant

Eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. 2101(a) may be granted if the 
veteran is entitled to compensation for permanent and total 
disability due to: (1) The loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (2) Blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; or (3) The loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury that so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (4) The 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 C.F.R. § 3.809 (2007).  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible. 38 C.F.R. § 3.809(d) (2007).

The February 2006 VA medical opinion reflects that the loss 
or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, is not shown.  The veteran has not claimed 
blindless.  After considering all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim and the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Entitlement to specially adapted housing or special 
home adaptation grant must be denied.  



ORDER

Entitlement to automobile and adaptive equipment is denied.  

Entitlement to specially adapted housing or special home 
adaptation grant is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


